Citation Nr: 1307018	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gynecological disorder, including infertility, status post voluntary tubal occlusion, to include as secondary to service connected fibroids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2000 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied service connection for inability to have children, post status voluntary tubal occlusion.   The Board has recharacterized the issue as shown on the title page to comport with all aspects of the Veteran's claim.
 
During the pendency of the appeal the Veteran was service connected for fibroids.   Therefore in evaluating the claim for service connection a gynecological disorder, including infertility, consideration must be given to secondary service connection due to fibroids. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.

A remand is necessary as the claims file is incomplete.  An April 2008 VA examination noted that a gynecological examination was pending however the records show the examination was cancelled.  The claims file contains references to a VA general medical examination conducted in July 2009, in a rating decision and a statement of the case, however a copy of this examination is not part of the paper claims file nor the virtual claims file.  As the findings and opinions may be relevant to the issue on appeal, a remand for complete medical records is necessary. 

A remand is also necessary for a medical opinion.  It is unclear from the record whether the Veteran's in service gynecological problems and treatment, to include the service connected fibroids, but not the tubular occlusion, caused or contributed to her reported inability to have children.  There is insufficient competent medical evidence of record for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such a remand for a medical opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical treatment records and the July 2009 VA examination and associate with the claims file. 

2. Request a medical opinion from a qualified medical professional.  This is not a request for a physical examination of the Veteran, however if following a review of the claims file the examiner determines an examination is necessary, one should be scheduled.   

The relevant portions of the claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

After a review of the claims file the examiner is asked to provide the following opinions. 

a) Whether the Veteran is incapable of having children even if the tubular occlusion were reversed. 

b) If so, whether the Veteran's inability to have children is due to her in service gynecological treatment, to include procedures done in 2007, apart from the tubular occlusion. 

c) Whether the Veteran's inability to have children was caused or aggravated by her service-connected fibroids.  

A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and her representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


